Citation Nr: 1817669	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the severance of service connection for left upper extremity peripheral neuropathy was proper. 

2.  Whether the severance of service connection for right upper peripheral extremity neuropathy was proper.

3.  Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy from July 21, 2011 to May 29, 2017, and in excess of 20 percent thereafter.

4.  Entitlement to a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy from July 21, 2011 to May 29, 2017, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to March 1979. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from February 2012 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran requested a Board videoconference hearing in his September 2015 substantive appeal, VA Form 9, but subsequently withdrew the request in February 2016 correspondence.  Therefore, the Board finds that the Veteran's hearing request has been properly withdrawn and will proceed with adjudication of the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a February 2012 rating decision, the Veteran was granted service connection for left and right upper extremity peripheral neuropathy.  

2.  The evidence does not establish that the February 2012 rating decision awarding service connection for bilateral upper extremity peripheral neuropathy was clearly and unmistakably erroneous.

3.  From July 21, 2011 to May 29, 2017, the Veteran's peripheral neuropathy of the left and right lower extremities was productive of mild incomplete paralysis of the sciatic nerve.

4.  From May 30, 2017, the Veteran's peripheral neuropathy of the left and right lower extremities has been productive of moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for restoration of service connection for left and right upper extremity peripheral neuropathy, effective July 21, 2011, are met.  38 U.S.C. §§ 5109A, 5112(b)(6) (2012); 38 C.F.R. § 3.105 (d) (2017).

2.  From July 21, 2011 to May 29, 2017, the criteria for disability ratings in excess of 10 percent peripheral neuropathy of the left and right lower extremities have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.124(a), Diagnostic Code (DC) 8520 (2017).

3.  From May 30, 2017, the criteria for disability ratings in excess of 20 percent peripheral neuropathy of the left and right lower extremities have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.124(a), DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  Furthermore, given the positive outcome of the below decision regarding severance, any further discussion of due process considerations in reference to the severance decision is not necessary at this time.

Legal Criteria and Analysis

I.  Severance of Service Connection

The Veteran contends that he is entitled to a restoration of his award of service connection for left and right upper extremity peripheral neuropathy.  Following a review of the record, the Board agrees with the Veteran and will grant his claims.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Regarding severance of an award of service connection, 38 C.F.R. § 3.105(d) provides that once service connection has been granted for a disability, it can only be severed when certain procedural safeguards have been met and where the evidence establishes that the grant is clearly and unmistakably erroneous, with the burden of proof being on the Government.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  As the procedural requirements were satisfied in this instance, the Board proceeds to the discussion of clear and unmistakable error (CUE).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  However, even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Although the same standards apply in a determination of CUE in a final decision under 38 C.F.R. § 3.105(a) and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection under section 3.105(d), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006) (citing Daniels v. Gober, 10 Vet. App. 474 (1997)).  Therefore, in the context of severance, rather than focusing on whether the prior decision was erroneous, the inquiry focuses on "whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Id. (quoting 38 C.F.R. § 3.105(d)) (alteration and emphasis in original).

By way of procedural history, the Veteran was originally granted service connection for left and right upper extremity peripheral neuropathy and assigned initial 10 percent disability ratings as of July 21, 2011 in a February 2012 rating decision.  The rationale was that a January 2012 VA examination indicated that the Veteran had diagnoses of left and right upper extremity peripheral neuropathy as a complication of his service-connected diabetes mellitus, type II.  

In a September 2015 rating decision, the RO severed service connection for left and right upper extremity neuropathy on the basis that prior diagnoses of these conditions were erroneous.  This severance was effectuated as of October 1, 2015.  In support of its finding, the RO referred to an October 2012 VA examination which determined that the Veteran's upper extremity neuropathy was associated with carpal tunnel syndrome, not diabetes mellitus.
Based on a review of the evidence of record, and providing the Veteran the benefit of the doubt, the Board finds that service connection for left and right upper extremity peripheral neuropathy is warranted.  

Notably, evidence at the time of the severance is in equipoise.  The Veteran was afforded a VA examination in January 2012.  At that time, the examiner diagnosed the Veteran as having diabetic peripheral neuropathy since 2010.  The examination report indicated that the Veteran had mild incomplete paralysis of the left and right median nerve.  

A subsequent October 2012 examination determined that the Veteran did not have diabetic peripheral neuropathy of the bilateral upper extremities.  The examiner stated that diabetic neuropathy is typically a sensory neuropathy in a "stocking-glove" distribution of the hands and feet.  However, the Veteran did not have any subjective or objective findings of this type of neuropathy in his upper extremities.  The examiner noted that the Veteran had, by electromyography (EMG), some neuropathy of his bilateral median nerves, but indicated that this could be related to another nerve condition as it did not seem consistent with diabetic peripheral neuropathy.  

A December 2012 addendum opinion further supports the findings of the October 2012 VA examination report.  The physician found that January 2012 examiner's diagnosis of diabetic peripheral neuropathy of the bilateral upper extremities was in error.  In support of her determination, the December 2012 examiner stated that there was nothing in the subjective or objective findings, to include complaints by the Veteran, which suggested diabetic peripheral neuropathy of the upper extremities.  As such, the December 2012 examiner reported that the Veteran's EMG findings of neuropathy were consistent with a mild median neuropathy (carpal tunnel syndrome) caused by an intraspinal cervical canal lesion.  The December 2012 examiner reiterated her findings in a February 2013 VA addendum opinion, in which she noted that the Veteran did not have bilateral diabetic peripheral neuropathy of the upper or lower extremities.  


Following the severance of service connection, an April 2017 VA addendum opinion indicated that the Veteran's upper extremity neuropathy was less likely than not due to his diabetes mellitus.  The examiner referred to the Veteran's February 2012 EMG in support of his contention, noting it suggested intraspinal lesions, not diabetic peripheral neuropathy.  

However, the most recent May 2017 VA examination diagnosed the Veteran with left and right upper extremity diabetic sensorimotor polyneuropathy.  The examiner noted that the Veteran had mild parasthesias and/or dysesthesias of the left and right upper extremities.  In addition, physical examination of the Veteran revealed decreased deep tendon reflexes of the bilateral biceps, triceps and brachioradialis.  The examiner assessed the Veteran's right median nerve as having severe incomplete paralysis, and his left median nerve as moderate incomplete paralysis.  

In summary, while reasonable minds could differ as to whether this is a situation where the evidence is either in equipoise or possibly something less than that, it is certainly not a situation where the evidence demonstrates that the initial grant of service connection was clearly and unmistakably erroneous.  Without that stringent standard being met, the severance was not proper.  Accordingly, the Board finds that restoration of service connection for the Veteran's left and right upper extremity peripheral neuropathy is warranted, effective December 1, 2015 (the date of severance).  The claims are consequently granted in full.

II.  Increased Rating

The Veteran was granted service connection for peripheral neuropathy of the left and right lower extremities in February 2012, as secondary to his service-connected diabetes mellitus, type II.  The Veteran was granted a 10 percent rating under DC 8520 for the period from July 21, 2011 to May 29, 2017, and a 20 percent rating thereafter.  As discussed in further detail below, the Board finds that the currently assigned disability ratings are appropriate.

Under the General Rating Formula, separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124(a), if supported by objective medical evidence.  Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  A 20 percent rating may be assigned when moderate.  A 40 percent rating is assignable when moderately severe.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), DC 8520.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

July 21, 2011 to May 29, 2017

In February 2012, the Veteran was afforded a VA examination to assess the severity of his left and right lower extremity neuropathy.  The examiner noted moderate pain in the left and right lower extremities.  Notably, the examiner indicated that the Veteran had mild incomplete paralysis of the left and right sciatic nerves.  

Shortly thereafter, the Veteran underwent a VA examination in October 2012.  During the examination, the Veteran demonstrated mild intermittent pain and numbness in the left and right lower extremities.  Muscle strength testing was normal.  Deep tendon reflexes of the ankles were only 1+, indicating decreased reflexes.  The examiner reported that based on the Veteran's report of symptoms and the examiner's physical examination, the Veteran's bilateral lower extremity neuropathy was mild in nature.  

As noted above, a 10 percent rating under DC 8520 denotes a "mild" incomplete paralysis of the sciatic nerve.  As such, the Board finds that the currently assigned disability ratings of 10 percent for the Veteran's left and right lower extremities for the period from July 21, 2011 to May 29, 2017, is appropriate.  Therefore, the preponderance of the evidence does not warrant a higher rating during this time period.  38 C.F.R. § 4.7.

From May 30, 2017

The Veteran was afforded a VA examination in May 2017 to assess the severity of his left and right lower extremity peripheral neuropathy.  The Veteran stated that he sometimes had burning in his feet.  

The examiner noted moderate parasthesias and/or dysthesias of the left and right lower extremities.  Muscle strength testing was normal.  Deep tendon reflexes were decreased in the bilateral ankles and absent in the left and right feet/toes.  Sensation was absent in the left and right lower extremities.  The examiner assessed the severity of the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities as moderate.

As noted above, a 20 percent rating under DC 8520 denotes a "moderate" incomplete paralysis of the sciatic nerve.  Given the findings on the examination, the Board observes that the Veteran's left and right lower extremity peripheral neuropathy is wholly sensory in nature.  See 38 C.F.R. § 4.124a (for diseases of the peripheral nerves, when the involvement is wholly sensory, the rating should be for the mild, or at most the moderate, degree).  As such, the Board finds that the currently assigned disability rating of 20 percent is appropriate for the Veteran's bilateral lower extremities for the period from May 30, 2017.  Higher ratings are not warranted, and the claims are therefore denied.  38 C.F.R. § 4.7.





ORDER

Severance of service connection not being proper, service connection for the Veteran's left upper extremity peripheral neuropathy is restored, effective December 1, 2015.

Severance of service connection not being proper, service connection for the Veteran's right upper extremity peripheral neuropathy is restored, effective December 1, 2015.

Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy from July 21, 2011 to May 29, 2017, and in excess of 20 percent thereafter, is denied.

Entitlement to a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy from July 21, 2011 to May 30, 2017, and in excess of 20 percent thereafter, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


